 DECISIONS OF NATIONAL LABOR RELATIONS BOARDC & D Foods, Inc. and Amalgamated Meat Cuttersand Butcher Workmen of North America, Local 7.3,AFL-CIO. Case 30-CA-5049May 8. 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENELLOAND TRUESDALEUpon a charge filed on January 22, 1979, by Amal-gamated Meat Cutters and Butcher Workmen ofNorth America, Local 73, AFL-CIO, herein calledthe Union, and duly served on C & D Foods, Inc.,herein called Respondent, the General Counsel of theNational Labor Relations Board, by the Regional Di-rector for Region 30, issued a complaint on February1, 1979, against Respondent, alleging that Respon-dent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copies ofthe charge, complaint, and notice of hearing beforean administrative law judge were duly served on theparties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on October 17, 1978,following a Board election in Case 30-RC-3373, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commencingon or about October 26, 1978, and at all times there-after, Respondent has refused, and continues to dateto refuse, to bargain collectively with the Union asthe exclusive bargaining representative, although theUnion has requested and is requesting it to do so. OnFebruary 9, 1979, Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint.On February 16, 1979, Counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment, with exhibits attached. TheGeneral Counsel submits, in effect, that Respondent,in its answer, is attempting to relitigate issues alreadylitigated and decided in the prior representation pro-ceeding, Case 30-RC-3373, but that Respondent hasnot asserted, nor can it assert, the existence of anynewly discovered, relevant evidence on these issues.I Official notice is taken of the record in the representation proceeding,Case 30-RC 3373, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Electrosysrens, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (4th Cit.1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415 F.2d 26(5th Cir. 1969); Intertype Co. s'. Penello, 269 F. Supp. 573 (D.C.Va. 1957);Follett Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91 (7th Cir. 1968); Sec.9(d) of the NLRA, as amended,The General Counsel further submits that the recordshows that there are no material issues of fact notadmitted, previously determined, or controverted;that no hearing is necessary in this matter; and thatthe Board may appropriately issue a Decision andOrder without further proceedings. Subsequently, onFebruary 28, 1979, the Board issued an order trans-ferring the proceeding to the Board and a Notice ToShow Cause why the General Counsel's Motion forSummary Judgment should not be granted. Respon-dent thereafter filed a memorandum in opposition tothe Motion for Summary Judgment and a response tothe Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and in its memoran-dum in opposition to the General Counsel's Motionfor Summary Judgment and response to the NoticeTo Show Cause, Respondent admits its refusal to bar-gain but contends it is not obligated to bargain be-cause the unit for which the Union is certified is notappropriate. In this regard, Respondent, in substance,argues that the Board erred when it excluded "grow-out workers" from the unit found appropriate herein.Respondent contends they share a community of in-terest with all hourly employees included in the unit.It further argues that as the employees, in the unitfound appropriate, are agricultural employees it isnot engaged in commerce or in an industry affectingcommerce, and, thus, is not under the Board's juris-diction. The General Counsel contends Respondent isimproperly seeking to relitigate issues which wereraised and decided in the underlying representationcase. We agree with the General Counsel.Review of the record herein, including the record inCase 30-RC 3373, reveals that on June 15, 1978, inthe representation proceeding, the Union sought torepresent certain of Respondent's employees. Follow-ing a hearing on the petition in Case 30-RC-3373,the Regional Director for Region 30 of the NationalLabor Relations Board issued a Decision and Direc-tion of Election on August 4, 1978. Thereafter, Re-spondent filed a request for review and brief in sup-port of review of the Regional Director's Decisionand Direction of Election, which was denied by theBoard on September 5, 1978. The election was con-ducted by the Regional Director for Region 30among the employees in the unit set forth in the Deci-sion and Direction of Election. The tally of ballots242 NLRB No. 1982 C & D FOODS, INC.was 101 for, and 77 against, the Union. There were 2challenged ballots. Respondent filed objections andamended objections. On October 17, 1978, after aninvestigation conducted pursuant to Section 102.69 ofthe Board's Rules and Regulations, Series 8, asamended, the Regional Director for Region 30 issuedand caused to be served on the parties a Supplemen-tal Decision and Certification of Representative, find-ing no merit in Respondent's objections, overrulingthem in their entirety, and certifying the Union.Thereafter, Respondent filed a request for reviewwith the Board and on December 5, 1978, the Boarddenied Respondent's request for review of the Re-gional Director's Supplemental Decision and Certifi-cation of Representative. The certified unit is:All full-time and regular part-time dressing plantemployees, feather shed employees, maintenanceemployees and truckdrivers employed by C & DFoods, Inc., at their Franksville, Wisconsin fa-cilities; excluding York farm grow-out workers,all agricultural laborers, office clerical employ-ees, guards and supervisors as defined in the Act.It thus appears Respondent is seeking to relitigateherein the appropriate unit and jurisdictional issueswhich were fully litigated and decided adversely toRespondent in the underlying representation case. Itis well settled that in the absence of newly discoveredor previously unavailable evidence or special circum-stances a respondent in a proceeding alleging a viola-tion of Section 8(a)(5) is not entitled to relitigate is-sues which were or could have been litigated in aprior representation proceeding.2All issues raised by Respondent in this proceedingwere or could have been litigated in the prior repre-sentation proceeding. Respondent does not offer toadduce at a hearing any newly discovered or previ-ously unavailable evidence, nor does it allege that anyspecial circumstances exist herein which would re-quire the Board to reexamine the decision made inthe representation proceeding. We therefore find thatRespondent has not raised any issue which is prop-erly litigable in this unfair labor practice proceeding.Accordingly, we grant the Motion for SummaryJudgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTAt all times material herein, Respondent, a Wis-consin corporation, has been engaged in the businessI See Pittsburgh Plate Glass Co. v. '.L.RB., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).of breeding, hatching, raising, dressing, and market-ing ducks at its several locations in Wisconsin andMichigan, including Franksville. Wisconsin. Duringthe past calendar year, a representative period, Re-spondent sold and shipped from its Franksville, Wis-consin. facility products valued in excess of $50,000to customers located directly outside the State of Wis-consin.We find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and that it willeffectuate the policies of the Act to assert jurisdictionherein.II. THE LABOR ORGANIZATION INVOI.VEDAmalgamated Meat Cutters and Butcher Work-men of North America, Local 73, AFL-CIO. is a la-bor organization within the meaning of Section 2(5)of the Act.111. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All full-time and regular part-time dressing plantemployees, feather shed employees, maintenanceemployees and truckdrivers employed by C & DFoods, Inc., at their Franksville, Wisconsin fa-cilities; excluding York farm grow-out workers,all agricultural laborers, office clerical employ-ees, guards and supervisors as defined in the Act.2. The certificationOn September 8, 1978, a majority of the employeesof Respondent in said unit, in a secret-ballot electionconducted under the supervision of the Regional Di-rector for Region 30, designated the Union as theirrepresentative for the purpose of collective bargainingwith Respondent. The Union was certified as the col-lective-bargaining representative of the employees insaid unit on October 17, 1978, and the Union contin-ues to be such exclusive representative within themeaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent's RefusalCommencing on or about October 20. 1978, and atall times thereafter, the Union has requested Respon-83 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdent to bargain collectively with it as the exclusivecollective-bargaining representative of all the employ-ees in the above-described unit. Commencing on orabout October 26, 1978, and continuing at all timesthereafter to date, Respondent has refused, and con-tinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit.Accordingly, we find that Respondent has, sinceOctober 26, 1978, and at all times thereafter, refusedto bargain collectively with the Union as the exclu-sive representative of the employees in the appropri-ate unit, and that, by such refusal, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with the opera-tions described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached.,embody such understanding in a signed agreement:.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commencesto bargain in good faith with the Union as the recog-nized bargaining representative in the appropriateunit. See Mar-Jac Poultry Company, Inc., 136 NLRB785 (1962); Commerce Company d/b/a Lamar Hotei,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5thCir. 1964), cert. denied 379 U.S. 817 (1964); BurnettConstruction Company, 149 NLRB 1419, 1421 (1964),enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. C & D Foods, Inc., is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2. Amalgamated Meat Cutters and Butcher Work-men of North America, Local 73, AFL-CIO, is a la-bor organization within the meaning of Section 2(5)of the Act.3. All full-time and regular part-time dressingplant employees, feather shed employees, mainte-nance employees, and truckdrivers employed by Re-spondent at its Franksville, Wisconsin, facilities; ex-cluding York farm grow-out workers, all agriculturallaborers, office clerical employees, guards, and super-visors as defined in the Act, constitute a unit appro-priate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act.4. Since October 17, 1978, the above-named labororganization has been and now is the certified andexclusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5. By refusing on or about October 26, 1978, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed them in Sec-tion 7 of the Act, and thereby has engaged in and isengaging in unfair labor practices within the meaningof Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent,C & D Foods, Inc., Franksville, Wisconsin, its offi-cers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with Amalgamated Meat Cut-ters and Butcher Workmen of North America, Local73, AFL-CIO, as the exclusive bargaining representa-84 C & D FOODS, INC.tive of its employees in the following appropriateunit:All full-time and regular part-time dressing plantemployees, feather shed employees, maintenanceemployees and truckdrivers employed by the Re-spondent at their Franksville, Wisconsin facili-ties; excluding York farm grow-out workers, allagricultural laborers, office clerical employees,guards and supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an understand-ing is reached, embody such understanding in asigned agreement.(b) Post at its Franksville, Wisconsin, facilitiescopies of the attached notice marked "Appendix."3Copies of said notice, on forms provided by the Re-gional Director for Region 30, after being duly signedby Respondent's representative, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.I In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."(c) Notify the Regional Director for Region 30, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.APPENDIXNOTICE TO EMPLOYEESPOSIED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE W.I. NOT refuse to bargain collectivelyconcerning rates of pay. wages, hours, and otherterms and conditions of employment with Amal-gamated Meat Cutters and Butcher Workmen ofNorth America. Local 73, AFL-CIO., as the ex-clusive representative of the employees in thebargaining unit described below.WE kwILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WI wii, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unit de-scribed below, with respect to rates of pay.wages, hours, and other terms and conditions ofemployment, and, if an understanding isreached. embody such understanding in a signedagreement. The bargaining unit is:All full-time and regular part-time dressingplant employees, feather shed employees,maintenance employees and truckdrivers em-ployed by us at our Franksville, Wisconsin fa-cilities: excluding York farm grow-out work-ers, all agricultural laborers, office clericalemployees, guards and supervisors as definedin the Act.C & D FOODS. INC.85